19-11711-scc            Doc 170      Filed 01/27/21 Entered 01/27/21 14:44:22         Main Document
                                                  Pg 1 of 1


Leo Fox, Esq.
630 Third Avenue – 18th Floor
New York, New York 10017
(212) 867-9595
leo@leofoxlaw.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------X
In Re:

THE D&M CAPITAL GROUP LLC,                                         Chapter 7

                                    Debtor.                        Case No. 19-11711 (SCC)
--------------------------------------------------------X

                                        RESPONE OF GEMCUT USA

          Gemcut USA (“Gemcut”), by its attorney Leo Fox, Esq., for its response to the Motion of

the Trustee for approval of a sale of certain assets, portions of which Gemcut holds an ownership

interest, respectfully represents.

               1. Gemcut has no objection to the sale provided that the Order approving the sale

provides that the proceeds of the assets in which Gemcut holds an ownership interest will be

delivered to Gemcut without delay after the Closing, as is indicated in the Trustee’s Application

for approval.

Dated: New York, New York
       January 27, 2021

                                                            Respectfully submitted,

                                                            GEMCUT USA

                                                            By:    /s/ Leo Fox__________
                                                                   Leo Fox, Esq.
                                                                   Attorney for Gemcut USA
                                                                   630 Third Avenue – 18th Floor
                                                                   New York, New York 10017
                                                                   (212) 867-9595
                                                                   leo@leofoxlaw.com


Fox\NAS\Leo\Clients\Gemcut USA\Response V1\1-27-2021
